Title: To John Adams from James McHenry, 27 November 1799
From: McHenry, James
To: Adams, John



Sir
War Department 27th Novr. 1799

I have received for the use of the Indian Department, vz. from Francis Mentgis, 350 Dollars, and from Samuel Lewis Senr. 1320 Dollars, which sums have been applied in the manner following vz. 1st. To the Indians who were convened at Philadelphia in 1796 & 1797, in proportions regulated by the influence of the persons and importance of the purposes intended to be effected 1170 Dollars. 2d. To Benjamin Hawkins Esqr. Temperary Principal superintendant of the Southern Indians 500 Dollars to be applied by him in the Creek nation among those of its chiefs, who had staid at home, and might be discontented from what they might hear or  see of presents the others had received at the seat of Government.
The three hundred and fifty dollars of the above reced. from Francis Mentges having been settled for in the usual way by a charge against the Indian Department, no order is necessary respecting this sum. To obtain a credit for the remainder or 1320 dollars, the expenditure being of a nature not proper to be made public, it is requested that agreeably to the mode pointed out by the act of the 9th of Febry. 1793, and a regulation given on the 28 Decr. 1797, the President would be pleased to direct a certificate to be made, to serve in lieu of the vouchers ordinarily required in the settlement of accounts.
I have further to request authority to grant a certificate of a similar nature, to exonerate James Ross Esquire from a charge of 500 Dollars which stands against him in the books of the Accountant, the object and expenditure of which is explained in the inclosed letter from him to me, dated the 9th of March 1797.
I have the honour to be with the greatest respect Sir, / Your most ob & hble St.

James McHenry